Case 4:18-cr-00575 Document 67 Filed in TXSD on 12/14/18 Page 1 of 1




                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                               December 17, 2018
                                                                David J. Bradley, Clerk
